            Case 1:18-cv-02317-JMC Document 40 Filed 05/10/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

SAMUEL H. MURRAY,                         *

                      Plaintiff,          *

       v.                                 *
                                                 Civil Action No. GLR-18-2317
WARDEN RICHARD GRAHAM,                    *
 et al.,
                                          *
                      Defendants.
                                          *

                *     *      *      *     *      *      *      *      *

                    UNOPPOSED MOTION FOR LEAVE OF COURT TO TAKE
                          DEPOSTION OF MARQUIS WILLIAMS

       Defendants, by undersigned counsel, pursuant to Rule 30(a)(2)(B) of the Federal

Rules of Civil Procedure, hereby seek leave of court to take the deposition of inmate

Marquis Williams. In support, Defendants state:

       1.       The above-captioned litigation is a tort action filed by Plaintiff seeking

damages resulting from the death of Darrell Murray, who was killed by his cellmate on

July 29, 2015, while both inmates were serving sentences at the Western Correctional

Institution.

       2.       As the Court is aware, the parties are in the process of conducting fact

discovery. In conjunction with the above-litigation, Defendants require the deposition of

non-party witness Marquis Williams, who was an inmate at Western Correctional

Institution at the time Darrell Murray was killed, and who currently is incarcerated at the

Maryland Correctional Institution – Jessup (“MCIJ”). With the Court’s permission, the
           Case 1:18-cv-02317-JMC Document 40 Filed 05/10/19 Page 2 of 2



parties anticipate proceeding with Mr. Williams’ deposition at MCIJ on June 4, 2019, and

have made the necessary arrangements with MCIJ.

      3.       In light of the foregoing, Defendants respectfully request leave to depose

Marquis Williams at MCIJ on June 4, 2019. Counsel for Plaintiff does not object to this

request. Attached hereto is a proposed order for the Court’s endorsement.

                                         Respectfully submitted,

                                         BRIAN E. FROSH
                                         Attorney General of Maryland

                                         _________/s/___________________
                                         EDWARD J. KELLEY
                                         Assistant Attorney General
                                         Bar No. 27039
                                         Department of Public Safety and
                                          Correctional Services
                                         300 East Joppa Road, Suite 1000
                                         Towson, MD 21286
                                         410-339-3782
                                         Edward.Kelley@maryland.gov
                                         Attorneys for the Department


                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 10th day of May, 2019, a copy of the foregoing

Defendants’ Motion for Leave of Court to take the deposition of inmate Marquis Williams

and proposed order was served on counsel of record by electronic means.



                                                       /s/
                                                EDWARD J. KELLEY
                                                Assistant Attorney General



                                            2
